On the hearing, the title offered was properly made to depend on whether a deed given by the Raleigh, Charlotte  Southern Railway Company to the Norfolk Southern Railroad Company, 25 July, 1912, for all its lines of railroad, rights of way, etc., ratified by Act of Assembly, 1913, was sufficient to convey the land in question situate, as it was, immediately adjacent to the railroad tracks of the Raleigh, Charlotte  Southern Railway Company in the city of Raleigh, with a warehouse and sidetracks located thereon and used at the time by said company for railroad purposes, under the following description in said deed, which comes after the particular description of lines of railroad and various properties situate in a number of counties of the State, to wit: "Also all lands, terminals, yards, . . . sidetracks, . . . warehouses . . . and all other property, real and personal, rights and things of every kind and description which appertain to any or all of the above described lines of road."
It is conceded by both sides, plaintiff and defendants, that if thelocus in quo — admittedly owned by the Raleigh, Charlotte  Southern Railway at the time — passed under this conveyance, the judgment in favor of the plaintiff is correct and ought to be affirmed; otherwise not.
The Norfolk Southern Railroad Company took immediate possession of all the property owned by the Raleigh, Charlotte  Southern Railway Company at the time of the execution of the deed above mentioned, including the locusin quo, and the same was used continuously as an appurtenant to said line of railroad until the conveyance of the locus in quo to E. C. Duncan in 1919. *Page 330 
The intention to convey the property in question by the deed now under consideration is quite clear — indeed frankly conceded by the defendants — and we think the language used is sufficient for the purpose. Mo. Pac. Ry. Co. v. Moffitt, 94 Mo., 59; Wise v. Wheeler,28 N.C. 196.
Affirmed.